Appellant was convicted of theft of property under the value of $50.
The case is one of circumstantial evidence, but under the facts we are of opinion that the State sufficiently made its case. In order to review appellant's contention it may be necessary to state some of the evidence. This shows that the alleged owner had a brother who was living in Fort Worth. He had written to the alleged owner to send his suitcase and a suit of clothes to him at Fort Worth. It seems the suitcase and the suit of clothes were at the residence of the father and mother of the alleged owner. They brought the clothes and suitcase to the town of Marlin and turned them over to the alleged owner for the purpose of being shipped or conveyed to the brother at Fort Worth. The alleged owner received the suitcase which contained the suit of clothes, and expected to send it to Fort Worth by a certain woman who was going on the train, but by some means he did not find her and concluded to send it by express. Before taking it to the express office for shipment he left it in a saloon with the expectation of returning at the proper time to get it for the purpose of sending it to Fort Worth. When he went for the suitcase it had been taken. This is enough of the testimony to illustrate the question mainly relied upon by appellant, towit: that the alleged owner was not such an owner under the law as justified the indictment alleging ownership in him.
We are of the opinion that he was sufficiently the owner within the contemplation of the statute to authorize the allegation of ownership The father and mother had turned it over to him for the purpose of its being shipped. He had exclusive control of it, and care and management, sufficiently so at least to make him the special owner. The objections to the testimony in this respect as well as to the charges given and refused are not well taken. We are of opinion that the court was correct in holding the indictment sufficiently alleged the ownership. This seems to be the main contention of appellant, and we are of opinion that it is not well taken.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        November 7, 1917.